Title: From George Washington to Brigadier General Francis Nash, 22 August 1777
From: Washington, George
To: Nash, Francis



Sir.
[Bucks County, Pa.] Augt 22d 1777 sunsett

You will immediately proceed with your Brigade & Colo. Proctor’s Corps of Artillery to Chester. If you can readily procure Craft to transport the Troops by Water you will: If you cannot, you will March by Land & send your Baggage by water if there shall be Vessels sufficient to carry it. Shou’d you be disappointed in this also, it must go by land in such Waggons as you can get for the purpose. I have this minute recieved advice by express that Genl Howes Fleet is high up in the North East part of Chesepeak Bay. I am Sr Your hum. Sert

G. W——n


P.S. Should you be oblig’d to March by land, I wish you to order your March so, as not to go thro’ Philadelphia & to pass by it without halting your Troops near it.

